Title: To George Washington from William Jackson, 5 February 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-Office February 5th 1783
                        
                        I am honoured with the receipt of Your Excellency’s letter of the 29th Ultimo enclosing one for General
                            Greene, and another for Colonel Humpton—the latter is delivered—and the former will be forwarded by the first conveyance.
                            I have the honor to be, with profound respect, Your Excellency’s most obedient servant
                        
                            W. Jackson
                        
                    